Case 1:20-cv-00052-RJJ-RSK ECF No. 34, PageID.285 Filed 03/17/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

ABEL M. RODRIGUEZ,

                Plaintiff,
                                                   File no: 1:20-CV-52
v.
                                                   HON. ROBERT J. JONKER
SOCIAL SECURITY ADMINISTRATION,

                Defendant.
                                        /

                             ORDER APPROVING MAGISTRATE'S
                              REPORT AND RECOMMENDATION

        The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on February 25, 2021 (ECF No. 33).           The Report and

Recommendation was duly served on the parties. No objections have been filed under 28 U.S.C. §

636(b)(1)(C).

        ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 33) is approved and adopted as the opinion of the Court.

        IT IS FURTHER ORDERED that Defendant’s motion to dismiss (ECF No. 25) is

GRANTED.

        IT IS FURTHER ORDERED that this matter is DISMISSED.




Date:   March 17, 2021                      /s/ Robert J. Jonker
                                            ROBERT J. JONKER
                                            CHIEF UNITED STATES DISTRICT JUDGE
